The appointment of a receiver of the defendant corporation was neither necessary nor provident. The assurance given by counsel for defendant Rothman in open court that Rothman has no intention of foreclosing the mortgage and would not do so pending the trial of this action removes any fear of loss of the corporation’s property pending a determination of the merits of the controversy between the parties. The interest of the parties can best be served and protected by an early trial of the action, which can readily be arranged at Special Term. Order unanimously reversed, with one bill of $20 costs and disbursements to the appellants, and the motion denied upon condition that the defendant Rothman *657file with the court his personal undertaking to take no action toward foreclosing the mortgage pending a trial of the action set down by Special Term. Settle order on notice. Present — Peck, P. J., Callahan, Bastow, Botein and Bergan, JJ.